TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00702-CV


Joseph K. Rensin and Edison Worldwide, LLC, Appellants

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
NO. D-1-GV-10-000102, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	The parties have filed a motion asking us to abate the appeal while the parties finalize
a settlement agreement and obtain a signed agreed judgment from the trial court.  We grant the
motion and abate the appeal.  The parties are ordered to either file a motion to dismiss or a status
update no later than December 3, 2012.

					__________________________________________
					David Puryear, Justice
Before Chief Justice Jones, Justices Puryear and Pemberton
Abated
Filed:   September 28, 2012